11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

E & E Service & Supply, Inc.,                 * From the County Court at Law
                                                of Ector County,
                                                Trial Court No. CC-23,487.

Vs. No. 11-14-00055-CV                        * July 14, 2016

Cynthia G. Ruddick, David R. Rasco            * Memorandum Opinion by Bailey, J.
and Alien Manufacturing, Inc.,                  (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we reverse that part of the trial court’s order in which it granted summary
judgment on the claims for breach of fiduciary duty and conspiracy to breach
fiduciary duty, and we remand these claims to the trial court for further
proceedings consistent with this opinion. We affirm that part of the trial
court’s order in which it granted summary judgment on the claims of breach
of contract and tortious interference with contractual relationship. The costs
incurred by reason of this appeal are taxed against Cynthia R. Ruddick, David
R. Rasco and Alien Manufacturing, Inc.